741 N.W.2d 303 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Thurman JONES, Defendant-Appellee.
Docket No. 133317. COA No. 273193.
Supreme Court of Michigan.
November 29, 2007.
On order of the Court, the motion for reconsideration of this Court's September 14, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARKMAN, J., would grant reconsideration and, on reconsideration, would reverse the judgment of the trial court for the reasons set forth in his dissenting statement in People v. Jones, ___ Mich. ___, 737 N.W.2d 766 (2007).